Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marie Assa’ad-Faltas appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss her 42 U.S.C. § 1983 (2012) action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we deny Assa’ad-Faltas’s motions for injunc-tive relief pending appeal and for appointment of counsel and we affirm the district court’s judgment. Assa’ad-Faltas v. The Gingliat, Bettis & Savitz Law Firm, No. 3.T4-cv-03431-TLW (D.S.C. Nov. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.